NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHN G. WILLIAMS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4959
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Michael F. Andrews,
Judge.



PER CURIAM.

             Affirmed. See Bolender v. State, 658 So. 2d 82 (Fla. 1995); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Williams v. State,

249 So. 2d 743 (Fla. 2d DCA 1971).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.